Citation Nr: 1541722	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-13 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and psychosis.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include psychosis.

4.  Entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.

REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.

In July 2015, the Veteran testified during a Board hearing in Atlanta, Georgia, before the undersigned Veterans Law Judge.  A transcript is included in the VBMS electronic claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include psychosis; entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus; and entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in July 2003, the RO denied the Veteran's claim for service connection for PTSD, based on a finding that PTSD neither occurred in nor was caused by service.

2.  The evidence associated with the claims file subsequent to the July 2003 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

3.  No credible evidence supports the occurrence of the Veteran's claimed in-service stressor.


CONCLUSIONS OF LAW

1.  Evidence received since a final July 2003 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated January 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran has not been provided with a VA examination for PTSD.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is no credible evidence to support the Veteran's claimed in-service stressor, and VA therefore has no duty to provide a medical examination.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence

The Veteran seeks to reopen his claim for service connection for PTSD.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's first claim for service connection for an acquired psychiatric disorder, claimed as a nervous condition, was denied in a June 1992 rating decision on the grounds that there was no evidence of a nervous condition in the Veteran's service treatment records or within one year of service.  In a May 2000 rating decision, the RO denied the Veteran's claim to reopen a claim for chronic depression with anxiety disorder on the grounds of no new and material evidence.  The Veteran's subsequent claim for service connection for PTSD was denied in an October 2001 rating decision on the grounds that the evidence did not establish the occurrence of a stressor or a diagnosis of PTSD.  The Veteran submitted additional evidence, and the denial was continued in a July 2003 rating decision based on a finding that PTSD neither occurred in nor was caused by service.  The Veteran neither appealed this decision nor submitted additional evidence within the one-year appeal period, and the Board therefore finds that this decision became final.

Evidence submitted since the final July 2003 decision includes multiple opinion letters linking the Veteran's psychiatric condition to service.  In a March 2010 letter, the Veteran's VA treating psychiatrist stated that the Veteran was currently being treated for dysthymia and PTSD symptoms.  The psychiatrist opined that the Veteran's symptoms were as likely as not due to events the Veteran stated he experienced while in service in Berlin.  Under a November 2012 cover letter, the Veteran submitted a May 2012 private therapist letter that stated that he was under treatment for PTSD, and an August 2012 mental health questionnaire signed by a private psychiatrist.  The mental health questionnaire stated that the Veteran's condition was incurred during service, though it also suggested that the Veteran's reported traumatic events may be delusions.  Finally, an August 2013 letter signed by the Veteran's private psychiatrist and by a social worker stated that the Veteran received ongoing psychiatric treatment for PTSD focused on trauma sustained during the Veteran's service.

The Board finds that this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  The July 2003 denial of the Veteran's claim was based on a finding that PTSD neither occurred in nor was caused by service.  At the time of that decision, there were no medical opinions in the record linking a mental health condition to service.  The letters since submitted contain medical opinions which state that trauma occurring in service caused the Veteran's current mental health condition.  These letters are therefore neither cumulative nor redundant.  The Board recognizes that the Veteran's stressor has not been corroborated, and there is some evidence that it is in part delusional.  A corroborated stressor, however, is only required to substantiate a diagnosis of PTSD, which is only one of the many diagnoses that have been given to the Veteran's mental health condition.  Presuming the credibility of the new evidence therefore raises a reasonable possibility of substantiating the Veteran's service connection claim.  For these reasons, the Board finds that new and material evidence has been presented, and the Veteran's service connection claim is reopened.

Service Connection

Having reopened the Veteran's claim for service connection for an acquired psychiatric disorder, the Board finds sufficient evidence to decide the claim only as it pertains to PTSD.  The Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD is discussed in the remand section of this decision.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) . A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association  's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). See 38 C.F.R. § 3.304(f) (2014).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-V). The rulemaking also updated the nomenclature used to refer to certain mental disorders in accordance with DSM-V. Specifically, the rulemaking amends 38 C.F.R. §§ 3.384 , 4.125, 4.126, 4.127, and 4.130. See 79 Fed. Reg. 149, 45094  (August 4, 2014).  This change does not apply to claims that have been certified for appeal to the Board of Veterans' Appeals  or are pending before the Board.  See final rule, 80 Fed. Reg. 53, 14308 (March 19, 2015).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran's claimed stressor is an incident he reports happening while he was stationed in West Berlin in 1979 or 1980.  

VA treatment records indicate that in December 2000 he reported that he was exposed to a traumatic episode in the military where he feared for his life, while undocumented and alone in East Germany.

The Veteran submitted a September 2006 statement in support of his PTSD claim, in which he elaborated that his claimed incident occurred in March 1980.  The Veteran stated that while travelling to Berlin he had improper documentation, and ended up somewhere inside East Germany, where he ran from enemy soldiers and witnessed multiple shooting deaths, including those of civilians who tried to help him escape.

In a January 2007 statement, the Veteran explained that in 1979 he received orders transferring him from Stuttgart to West Berlin.  While travelling, he ended up running for his life in East Germany, chased by uniformed armed soldiers for at least one and a half days.  Specifically, on the train to West Berlin, police boarded and demanded passports, and the Veteran only had his military identification and orders.  The Veteran got off the train thinking that he could board a train taking him back to West Germany, but it was not due until the next day.  He hid with a family, and then hid in a storm drain filled with rats, insects, and snakes, while the family was questioned, tortured, and killed.

In a February 2012 statement, the Veteran again told the story of being transferred from Stuttgart to West Berlin.  However, he was given incorrect paperwork and was unable to board the train.  He therefore set out to reach West Berlin on his own.  He stated that he was carrying secret files and was chased by Communist soldiers for two days.  He again described watching the German family questioned and killed, and then hid under the seats on a train that took him to West Berlin.

In an August 2012 private mental health questionnaire signed by the Veteran's treating psychiatrist and treating nurse, the Veteran's Communist Berlin incident is listed among his delusions.

The Veteran has supplied a March 2013 statement by a fellow soldier.  The soldier stated that both she and the Veteran served in intelligence in Berlin, and that she could not divulge much about her job.  She also described the "duty train" that both she and Veteran took connecting West Berlin to other parts of West Germany.

At his July 2015 hearing, the Veteran's representative argued that the Veteran's stressor is related to fear of hostile military or terrorist activity.  The Veteran then stated that he was unable to board the duty train so he attempted to take public transportation from Frankfurt to West Berlin.  

The Veteran's military personnel records and service treatment records make no mention of an incident in which the Veteran had to escape from East Germany.

The Board finds that there is no credible evidence that the Veteran's claimed stressor occurred.  The Veteran's story is inconsistent and does not make sense.  The Veteran does not explain why he was relentlessly pursued, though he insinuates that he was carrying secret documents.  Given the story's inherent lack of believability, in addition to the Veteran's history of hallucinations and delusions, the Board finds that this story has no credibility.  The Board recognizes that the Veteran has supplied VA with opinions of several treating psychiatrists opining that the Veteran suffers from PTSD related to this traumatic experience.  Credible evidence of a stressor to support service connection for PTSD, however, is not a medical question, and these opinions are clearly based on the same statements that the Board does not find credible.  For these reasons, the Board finds that there is no credible evidence that the Veteran's claimed stressor occurred, and service connection for PTSD must therefore be denied.  


ORDER

New and material evidence has been presented, and the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened; the appeal is granted to this extent only.

Service connection for PTSD is denied.


REMAND

Acquired Psychiatric Disorder Other than PTSD

The Veteran claims service connection for an acquired psychiatric disorder.  As of yet, the Veteran has not been given a VA mental health examination in connection with his reopened claim.  

Under the VCAA, VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  

The Board finds that there is insufficient competent medical evidence to decide the claim.  As discussed above, the Veteran has submitted medical opinions which include competent evidence of a current disability which indicate that the disability is associated with service.  Although the Board above finds no credible evidence that the Veteran's claimed in-service occurred, there remain indications that the Veteran's mental health condition may have been a chronic condition arising within one year of separation from service.  

A presumption of service connection for psychosis arises if such psychosis is manifested to a compensable degree within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Veteran was discharged from service on September 9, 1981.  The Veteran subsequently underwent an inactive reserve examination on September 20, 1982, just over one year from separation.  Psychiatric abnormalities were noted in this examination, with the examiner noting that the Veteran exhibited "many, many symptoms."  While no psychosis was explicitly noted at that time, a December 2000 VA treatment note shows that the Veteran's mental health condition was treated with a combination of mood stabilizers and antipsychotics.

The Board therefore finds that a VA examination is needed to determine whether the Veteran's mental health condition involves psychosis, and if so, whether it manifested to a compensable degree on or before September 3, 1982.

Bilateral Pes Planus and Degenerative Joint Disease of the Left Knee

The Veteran's appeal also initially included claims for service connection for bilateral pes planus and degenerative joint disease of the left knee.  These issues are no longer before the board because service connection for both conditions was granted in a June 2013 rating decision assigning a 30 percent rating for bilateral pes planus and a 10 percent rating for degenerative joint disease of the left knee.  The Veteran, however, submitted a July 2013 notice of disagreement with regard to these assigned ratings.  The RO has not as of yet provided a statement of the case with respect to this issue.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Provide a statement of the case to the Veteran and his representative regarding the issues of entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus and entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee. 

3.  Schedule the Veteran for a VA examination of his mental health.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any acquired psychiatric orders suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to (1) whether the disability can be classified as a psychosis and (2) if the disability can be classified as a psychosis, whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability manifested to a compensable degree on or before September 9, 1982.     

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, readjudicate the issue of service connection for an acquired psychiatric disorder.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


